ON MOTION FOR REHEARING.
LATTIMORE, Judge.
— By brief and oral argument appellant urges that we were wrong in holding the facts in this case not to call for the submission to the jury of the issue as to whether witness Magee was an accomplice. We have again reviewed the record. The alleged burglary took place on the night of April 6th in Terry County, some two hundred miles from Mineral Wells. Magee lived in Mineral Wells. On April 7th Magee was on his way home in Mineral Wells when appellant and Flippen came along in a truck driven by appellant. Magee had worked for Flippen in Terry County at some time before that, driving a truck, hauling grain, feed, etc., Flippen being engaged in that business. Appellant and Flippen spent the night of April 7th at Mineral Wells in a tourist camp. They saw Magee the next morning, and told him that they had grain and feed in the truck, and. he told them that Grayford, Palo Pinto County, was a good market for feed, and that he had been selling some there. Having nothing else to do, Magee *187went with said parties to Grayford, and took them to the feed store where he had dealt, and they sold the seed and feed. They paid Magee two dollars for his said service in going with them and helping them. We have given every fact in this record which we have been able to find affording any support to the claim that Magee was an accomplice, and are still of the opinion that the court was not called on to submit the issue above mentioned.
We have examined the authorities cited by appellant in his motion, and deem them not to support his contention. He relies specially upon Crowell v. State, 24 Texas Crim. App., 404. In that case this court merely said that the question of Moss being an accomplice should have been submitted to the jury. While we find nothing in the record of that case suggesting that all the evidence going to show Moss an accomplice was set out, — we do find that the alleged stolen animal was tied in the woods on Moss’ place after it was stolen, and that it was killed there, and the head, hide, feet and entrails were buried on said place and three-quarters of the alleged stolen beef were taken to Moss’ house. Moss was a brother-in-law of the accused who seems to have been living with Moss. Moss seems to have concealed his knowledge of these facts. We are in hearty accord with the suggestion of the court that the proposion of Moss being an accomplice should have been submitted, but see nothing in the Crowell case contrary to what we have here held. This record appears wholly barren of facts suggesting that Magee was a party to the burglary by means-of which the grain was obtained, or that Magee knew the grain was stolen, or that he aided or assisted Flippen and Vick with' any notice or knowledge of such facts.
Appellant also complains that the evidence is not sufficient to show that a burglary was committed. The owner of the alleged burglarized building testified that when he left home on the evening before the burglary was committed that night all the doors were fastened. He described the fastenings. He testified that the wind could not have blown the doors open. From his description of the fastenings it appeared impossible for the doors to have come open except by human agency.
Not being able to agree with appellant’s contentions, the motion for rehearing is overruled.

Overruled.